ORDER
PER CURIAM.
The court considers whether to dismiss Katrina A. Randolph’s petition for lack of jurisdiction.
Randolph’s representative received the Merit Systems Protection Board’s decision in her case on February 22, 2013. Her petition was initially received by the court on April 25, 2013.
A petition for review of an MSPB decision must be filed “within 60 days after the Board issues notice” of its decision. 5 *928U.S.C. § 7703(b)(1)(A). This filing period is “statutory, mandatory, [and] jurisdictional.” Monzo v. Dep’t of Transp., 735 F.2d 1335, 1336 (Fed.Cir.1984).
Here, Randolph was required to file her petition by April 23, 2013, two days before it was received. Her petition is therefore untimely. See Fed. R.App. P. 25(a)(2)(A) (“filing is not timely unless the clerk receives the papers within the time fixed for filing”). Accordingly, the court lacks jurisdiction to consider Randolph’s petition and must dismiss it.
Accordingly,
It Is ORDERED That:
(1) The petition is dismissed.
(2) Each side shall bear its own costs.